Exhibit 10.2

Amendment to Turner Employment Agreement

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made by and between
Ceridian Canada Ltd. (“Ceridian”) and Leagh Turner (“Executive”).

WHEREAS, Ceridian and Executive are parties to an existing Employment Agreement
dated August 7, 2018 (the “Employment Agreement”);

WHEREAS, Ceridian and Executive desire to amend the Employment Agreement as
reflected herein.

NOW, THEREFORE, the parties agree that effective February 3, 2020, the following
amendment will be made a part of the Employment Agreement:

1.Section 2.01 of the Employment Agreement shall be amended by adding to the
position title of “President” and replacing it with “President and Chief
Operating Officer”.  

This Amendment will be attached to and be a part of the Employment Agreement
between Ceridian and Executive.

Except as set forth herein, the Employment Agreement will remain in full force
and effect without modification.

 

 

 

CERIDIAN CANADA LTD.

 

 

 

 

Date: February 1, 2020

 

By:

/s/ David Ossip

 

 

 

David Ossip

 

 

Its:

CEO

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

Date: February 1, 2020

 

/s/ Leagh Turner

 

 

Leagh Turner

 